DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recited in step 1, “the preparation of the series of La-ZnLn2S4/RGO/BiV)4 composites”, however there does not appear to be a series prepared or multiple composites. The claim prepares a composite.  Therefore the scope of the claim is unclear if other composites are produced or not, causing the claim to be indefinite. Similar correction is required in step 2.
Claim 1 recites the limitation “halogen tungsten lamp vertical irradiated photocatalytic electrode coupled with microbial fuel cell membrane module” in the last 2 lines.  The phrase is unclear and confusing. Is the lamp a vertically extending lamp or is the lamp configured to emit light in a vertical fashion.
Claim 1 discloses the membrane module to be made in step 2, however step 2 refers to on the preparation and not the construction. Therefore the phrase is confusing and therefore make the claim 
Claim 1 discloses “homogenizing by ultrasonic” in line 4 of step 2. There seems to be something missing. Possibly the applicant intended the composite and silica sol gel are homogenized by applying ultrasonic wave energy, or cavitation or treatment with some ultrasonic device. Ultrasonic by itself is unclear as to what is intended. 
Claim 2 recites the limitation "the pollutant" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Perhaps the applicant intended the cooking water to include an organic pollutant. 
Allowable Subject Matter
Claim 1 may be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. 
Claim 2 may be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: the reasons for allowance will be given when the scope of the claim is clearer. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON J ALLEN whose telephone number is (571)270-3164. The examiner can normally be reached M-F 6 am till 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 5712721447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMERON J ALLEN/Examiner, Art Unit 1774